PER curiam:
Al salir de una visita a un paciente en la Clínica Dr. Pila de Ponce, la recurrida Petra Feliciano sufrió una caída que le causó una fractura en el codo izquierdo y una incapacidad permanente de 15% de las funciones fisiológicas de su brazo izquierdo. El tribunal de instancia dictó originalmente sentencia declarando con lugar la demanda y condenando a la parte demandada a satisfacer $2,500 por concepto de daños y $300 de honorarios de abogado. La de-mandada recurrente solicitó la reconsideración, la cual fue declarada sin lugar, pero el tribunal motu proprio aumentó la indemnización a $5,500.
La prueba presentada para sostener la reclamación esta-bleció que la demandante fue a visitar un paciente a la Clínica Dr. Pila de Ponce el 31 de enero de 1960 a la caída de la tarde. Terminada la visita, al acercarse a la escalera para salir, resbaló cuando fue a coger el pasamanos y cayó en el primer escalón. La prueba, según determinación del juez sen-*536tenciador, demostró que en el sitio donde ocurrió el accidente el piso estaba mojado. La prueba de la parte demandada negó este hecho pero sin embargo, estableció en el contrainterroga-torio que el piso es de superficie sumamente lisa y resba-losa aunque esté seco. (1)
En este caso contrario a las circunstancias presentes en Torres v. Metropolitan School, 91 D.P.R. 1 (1964) la propia prueba de la demandada estableció que la superficie del piso era sumamente lisa y resbalosa aunque estuviera seco, lo que evidentemente lo hacía peligroso, especialmente en un hospital, constituyendo esta condición un riesgo indebido. Al igual que en Viñas v. Pueblo Supermarket, 86 D.P.R. 33 (1962), la parte demandada fue negligente al tolerar una si-tuación peligrosa. Ciertamente es de aplicación, ajustado a los hechos de este caso, lo que expresamos en Weber v. Mejias, 85 D.P.R. 76-80 (1961) :
“. . . El propietario tenía la obligación de prever esta con-tingencia que creaba una situación de peligro bajo determinadas circunstancias. Cfr. Baralt et al. v. Estado Libre Asociado, 83 D.P.R. 277 (1961). Su responsabilidad está predicada en la falta de previsibilidad y no se libera de ella porque la construcción sea común y corriente en esta localidad. Indicamos de paso que una superficie puede tener apariencia de estar pulida y no ser intrínsecamente resbaladiza cuando en su construcción se em-plean ciertos materiales abrasivos que impidan tal condición. En *537el presente caso no se presentó prueba alguna a este efecto, y por tanto, sólo podemos considerar el hecho de que los escalones se tornaban resbaladizos cuando se mojaban debido a su termi-nación pulida. Bajo las circunstancias concurrentes de este caso creemos que la causa eficiente del accidente fue mantener una escalera con escalones pulidos y que por estar a la intem-perie se tornaban resbaladizos al mojarse. El propietario in-currió en falta al omitir prever las consecuencias que esto pro-duciría.”
Ver además, Sarsfield v. St. Mary Hospital, 129 N.W.2d 306, 308 (Minn. 1964); cf. Doctor’s Hospital v. Badgley, 156 F.2d 569 (D.C. Cir. 1946).
Examinados los autos no encontramos justificación alguna para el aumento de la compensación originalmente concedida.

Se modificará la sentencia para limitar la compensación a $2,500. Así modificada, se confirma.

El Juez Asociado Señor Ramírez Bages disintió en opi-nión separada en la cual concurren les Jueces Asociados Señores Pérez Pimentel, Blanco Lugo y Rigau.
—O—

 La testigo Francisca Pérez de Lluberas, Supervisora General de la Clínica Dr. Pila al ser contrainterrogada afirmó:
“P Dígame, ¿es o no cierto que el piso de esa clínica es de superficie sumamente lisa y hasta cierto punto resbalosa aunque esté seco?
R Sí, señor.
P ¿Eso es así? ¿Tiene dudas?
R No tengo dudas.” (T.E. pág. 61.)
La testigo Gloria Rodríguez de Jesús, telefonista entonces de la Clínica Dr. Pila, al ser contrainterrogada afirmó:
“P Es o no cierto, joven, que el piso de esa clínica era para esa época un piso sumamente pulido, liso, que aún estando seco era a veces resbaladizo ?
R Bueno, era.” (T.E. pág. 72.)